DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10949658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10949658 B2 with obvious wording variation. For example, compare Claim 1 of pending application with claim 1 of U.S. Patent No. 10949658 B2, they both recite
	An activity classifier system, for classifying human activities using 2D skeleton data comprising joint positions, the system comprising ( An activity classifier system, for classifying human activities using 2D skeleton data comprising joint positions, the system comprising):
	a skeleton preprocessor that transforms the 2D skeleton data into transformed skeleton data, the transformed skeleton data comprising scaled, relative joint positions and joint velocities  a skeleton preprocessor that transforms the 2D skeleton data into transformed skeleton data, the transformed skeleton data comprising scaled, relative joint positions and joint velocities);
	a gesture classifier comprising a first recurrent neural network that receives the transformed skeleton data, and is trained to identify the most probable of a plurality of gestures (a gesture classifier comprising a first recurrent neural network that receives the transformed skeleton data, and is trained to identify the most probable of a plurality of gestures); and
	an action classifier comprising a second recurrent neural network that receives information from the first recurrent neural networks and is trained to identify the most probable of a plurality of actions (an action classifier comprising a second recurrent neural network that receives information from the first recurrent neural networks and is trained to identify the most probable of a plurality of actions),
wherein the first recurrent neural network is trained on data comprising 2D skeleton sequences with associated gesture labels and the second recurrent neural network is trained with a pre-trained first recurrent neutral network, and 2D skeleton sequences with associated action labels (wherein the first recurrent neural network is trained on data comprising 2D skeleton sequences with associated gesture labels and the second recurrent neural network is trained with a pre-trained first recurrent neutral network, and 2D skeleton sequences with associated action labels). 
	Further, analyzing and comparing  dependent claims 2-8 of the pending application with claims 2-8 of U.S. Patent No. 10949658 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 9 including its dependent claims of the pending application with claim 9 including its dependent claims of U.S. Patent No. 10949658 B2 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10949658 B2 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10949658 B2.  
Claim Objections
Claims 16 are objected to because of the following informalities:  Applicant is claiming LSTM without further defining what LSTM acronym stands for. Examiner is assuming LSTM stands for “long short-term memory.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. Pub. No. US 20170344829 A1 in view of CN107368182A.
Regarding Claim 1, Lan teaches an activity classifier system (Fig. 3A Unit 300 and Para 26-28, learning network 300 that include learning sub-network 310 and classification sub-network 320 where feature may indicate correlations between the joints for different actions), for classifying human activities using 2D skeleton data (Para 21, 2D locations of the joints) comprising joint positions (Para 21, the joints of "hands," "arms," and a "head" may be associated with the action "making a telephone call), the system comprising:
	a skeleton preprocessor (Fig. 11 Unit 1100 and Para 95-96, having a computing server that includes a processing unit refer to as skeleton preprocessor Unit 1110) that transforms the 2D skeleton data into transformed skeleton data(Para 83 and 92 and Fig. 1 and Fig. 9 and 10, joint locations for a skeleton representation of an observed entity in a frame of a video and a predefined action label for the frame are obtained), the transformed skeleton data comprising scaled, relative joint positions  (Para 21, a location of a joint may include a relative position of the joint in the space range of the frame);
	a gesture classifier  (Fig. 11 Unit 1100 and also see Fig. 3A Unit 310 feature learning sub-network  inherently has gesture classifier and Para 22, different actions occurring in different frames, the locations of those joints may be varied where learning unit 116 included in the model building system 110 is configured to learn a model for action detection based on the skeleton representations and predefined action labels of the frames in the training dataset 112) comprising a first recurrent neural network  (Para 28 and Fig. 3A and 3B, Fig. 7 and Para 31 and 60, the terms "learning network," "learning model," "neural network," and "recurrent neural network" are used interchangeably where first RNN can be refer to as Fig. 7 Unit 712) that receives the transformed skeleton data (Para 27 and Fig. 3B, joints 301 of a skeleton representation of an entity are divided into multiple groups including a group 332 consisting of three left arm joints 301, a group 334 consisting of three right arm joints 301, a group 335 consisting of three trunk joints 301, and other groups), and is trained to identify the most probable of a plurality of gestures(Para 30, learning sub-network includes a plurality of elements such as recurrent neural network (RNN) neurons for extracting features from joint locations of a skeleton representation for an observed entity or entities in a frame of a video); and
	an action classifier comprising a second recurrent neural network (Para 28 and Fig. 3A and 3B, Fig. 7 and Para 31 and 60, the terms "learning network," "learning model," "neural network," and "recurrent neural network" are used interchangeably where first RNN can be refer to as Fig. 7 Unit 714) that receives information from the first recurrent neural networks (Fig. 7 and Para 61, the RNN layer 712 refer to as first RNN receives joint locations of a frame and generates corresponding features to be provided to the upper layer, for example the feature fusion layer 722. The feature fusion layer 722 may continue to perform feature fusion on the features received from the previous layer and provide the processed features to the next upper layer. The output responses of the last layer, for example, the RNN layer 716 may be provided to the classification sub-network 420) and is trained to identify the most probable of a plurality of actions Para 84, first weights for mapping the joint locations i.e., transform skeleton data to a first feature for the frame generated by a first recurrent neural network (RNN) element in a learning network i.e., to identify plurality of gestures and second weights for mapping the joint locations to a second feature for the frame generated by a second RNN element in the learning network are determined based on the joint locations and the predefined action i.e., trained to identify the most probable of a plurality of actions that are label by a first correlation between the first feature and a first subset of the joint locations and a second correlation between the second feature and the first subset of the joint locations),
	wherein the first recurrent neural network  (Fig. 7 Unit 712 and Para 60, first RNN of a plurality of RNN)  is trained on data comprising 2D skeleton sequences with associated gesture labels (Para 21 and 61, two-dimensional ("2D") or three-dimensional ("3D") locations of the joints. In some examples, a location of a joint may include a relative position of the joint in the space range of the frame) and the second recurrent neural network (Para 61 and Fig. 7 Unit 714) is trained (Para 80, based on the structure of the learning network shown in FIG. 4, joint locations for the incoming frame(s) may be obtained and provided to each of the RNN neurons included in the feature learning sub-network 410 i.e., second RNN is trained with a pre-trained first RNN) with a pre-trained first recurrent neutral network(Para 61 and Fig. 7, the RNN layer 712 receives joint locations of a frame and generates corresponding features to be provided to the upper layer, for example the feature fusion layer 722. The feature fusion layer 722 may continue to perform feature fusion on the features received from the previous layer and provide the processed features to the next upper layer i.e., second RNN), and 2D skeleton sequences with associated action labels(Para 84, a classification element included in the learning network are determined based on the joint locations and the predefined action label by increasing a probability of the frame being associated with the predefined action label).
Lan teaches scaled, relative joint positions of the transformed skeleton data but does not specifically define that the transformed skeleton data comprising scaled, relative joint position and joint velocities.
However, in the same field of endeavor, CN107368182 teaches gesture detection with first CNN and second CNN (Abstract). CN107368182 teaches Step S101 that First convolutional neural networks are trained according to the sample image containing human hand markup information, obtain the first convolution Information of forecasting of the neutral net for the human hand candidate region of sample image i.e., gesture classifier having a first CNN train to identify the most probable of a plurality of gesture (Page 5 L33-35). CN107368182 teaches that Layer parameter will be extracted for the second feature of the second convolutional neural networks of detection gesture, replace with training The first feature extraction layer parameter of the first convolutional neural networks i.e., second CNN receives information from the first CNN and the second convolutional neural networks can include second input layer, second feature Extract layer, the second classification output layer, wherein, above-mentioned second classification output layer is used for the gestures detection result for exporting sample image (Page 6 L 15-22). Further, CN107368182 teaches that Detect and in one's hands continuously open more than 2 seconds and continuously closure of more than 2 seconds. Often Second can detect the gestures of 20 two field pictures, then corresponding trigger action is exactly to be consecutively detected to open gesture and continuous more than 40 frames Detect more than 40 frames closure gesture i.e., skeleton data comprising scaled, relative joint positions and joint velocity (Page 9 L 19-23).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Lan with the method of CN107368182 so as to detect human gesture and then activity based according to the gesture of the people detected (See Page 2 L 33-35).

	Regarding Claim 2,  Lan teaches wherein the action classifier further receives contextual object information comprising an object identifier and a joint identifier for any contextual objects associated with a joint, and the second recurrent neural network is further trained with contextual object and joint information(Fig. 2 and Para 22-23).
	Regarding Claim 3,  Lan teaches wherein the plurality of gestures comprise a set of gesture classes  (Para 22-23).
	Regarding Claim 4,  Lan teaches wherein the plurality of actions comprise a set of action classes (Para 23).
	Regarding Claim 5,  Lan teaches wherein the first recurrent neural network comprises at least one inner product layer, at least one rectified linear unit layers, and at least one long-short term memory layer  (Para 38).
	Regarding Claim 6,  Lan teaches wherein the first recurrent neural network comprises one or more pairs of inner product and rectified linear unit layers, followed by at least one long-short term memory layer, followed by zero or more pairs of inner product and rectified linear unit layers, followed by an inner product layer  (Para 60).
	Regarding Claim 7,  Lan teaches wherein the information received by the second recurrent neural network from the first recurrent neural networks is from a layer prior to a final inner product layer (Fig. 7).
Regarding Claim 8,  Lan teaches wherein the second recurrent neural network comprises one or more pairs of inner product and rectified linear unit layers, followed by at least one long-short term memory layer, followed by zero or more pairs of inner product and rectified linear unit layers, followed by an inner product layer(Para 63).
Regarding Claim 9,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 11,  it has been rejected for the same reasons as claim 3.
	Regarding Claim 12,  it has been rejected for the same reasons as claim  4.
	Regarding Claim 13,  it has been rejected for the same reasons as claim 5.
	Regarding Claim 14,  it has been rejected for the same reasons as claim  6.
	Regarding Claim 15,  it has been rejected for the same reasons as claim 7.
	Regarding Claim 16,  it has been rejected for the same reasons as claim 8.
Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the pre-processing comprises: temporally smoothing the joint positions; transforming the joint positions to be relative to one of the joint positions; scaling the joint positions to a height of a feature of the 2D skeleton; and computing a velocity of each joint position”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Realtime Multi-Person 2D Pose Estimation using Part Affinity Fields (IEEE 2017).
	Zhong Pub. No. US 20160042227 A1 - SYSTEM AND METHOD FOR DETERMINING VIEW INVARIANT SPATIAL-TEMPORAL DESCRIPTORS FOR MOTION DETECTION AND ANALYSIS
Vaezi Joze et al. Pub. No. US 20190294871 A1 - HUMAN ACTION DATA SET GENERATION IN A MACHINE LEARNING SYSTEM
Davydov et al. Pub. No. US 20180315200 A1 - MONITORING SYSTEM
Holohan Pub. No. US 20170177930 A1 - Jump Shot and Athletic Activity Analysis System
Bulzacki Pub. No. US 20130278501 A1 - SYSTEMS AND METHODS OF IDENTIFYING A GESTURE USING GESTURE DATA COMPRESSED BY PRINCIPAL JOINT VARIABLE ANALYSIS
Craig Pub. No. US 20140119640 A1 - SCENARIO-SPECIFIC BODY-PART TRACKING
Andreou et al. Pub. No. US 20200160046 A1 - SYSTEMS AND METHOD FOR ACTION RECOGNITION USING MICRO-DOPPLER SIGNATURES AND RECURRENT NEURAL NETWORKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647